IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-0035-11 & PD-0036-11


WILLIAM ALLEN COOPER, Appellant

v.


THE STATE OF TEXAS





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

RED RIVER COUNTY






	Womack, J., filed a statement.


	While I join the Court's order, I take this opportunity to mention that the appellant is
eligible for immediate release on bail before the mandate issues. See Code of Criminal Procedure
article 44.04(h).


Filed June 29, 2011.
Do not publish.